LIVINGSTON, Chief Justice.
This appeal is from a judgment or decree denying and- dismissing a petition for writ of error coram nobis of the appellant, Albert Willie Isbell.
The record discloses that the appellant' was indicted for murder in the first degree by the Grand Jury of the Tenth Judicial Circuit of the State of Alabama; that on the 30th day of September, 1957, he plead guilty to murder in the second degree and was sentenced to serve thirty years in the penitentiary of Alabama; that he was represented at the arraignment and at all stages of the proceedings against him by counsel appointed by the court.
This is the second petition filed by appellant for writ of error coram nobis. On September 19, 1963, appellant filed a petition for writ of error coram nobis in the Circuit Court of the Tenth Judicial Circuit of Alabama, and said petition was set for hearing on October 21, 1963. The record discloses that said petition was heard in open court and was denied on October 23, 1963.
The matters presented by the appellant in his second petition for writ of error coram nobis are the same matters presented to the court in the first petition for error coram nobis, which petition was denied on the 23rd of October, 1963.
It was held in Allen v. State, 42 Ala.App. 9, 150 So.2d 399, cert. denied 275 Ala. 691, 152 So.2d 439, that repeated petitions for writs of error coram nobis containing the same allegations or grounds for relief should not be entertained.
The record in this case discloses that there is no substantial difference in the allegations in the first petition for writ of error coram nobis and in the second petition for writ of error coram nobis.
The judgment is affirmed.
Affirmed.
LAWSON, GOODWYN and COLEMAN, JJ., concur.